               Case 3:21-cr-00314-JD Document 19
                                              20 Filed 09/13/21
                                                       09/15/21 Page 1 of 2



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     SOPHIA WHITING
 3
     Assistant Federal Public Defender
 4   19th Floor Federal Building - Box 36106
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Sophia_Whiting@fd.org
 7

 8   Counsel for Defendant GUTIERREZ
 9

10                             IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 21-00314-JD
15                      Plaintiff,                         STIPULATION AND ORDER
                                                           EXCLUDING TIME UNDER THE
16              v.                                         SPEEDY TRIAL ACT AND
                                                           REQUEST TO CONTINUE HEARING
17      DAILYN GUTIERREZ,
18                      Defendant.
19

20

21           Dailyn Gutierrez is scheduled to appear for his initial status hearing on September 27,
22   2021, at 10:30 a.m. Mr. Gutierrez is out of custody and complying with the conditions of
23   pretrial release. The government and defense are negotiating the details of the pre-indictment
24   resolution, which requires a forensic review. The government and defense counsel have been
25   working together to schedule the forensic review and have determined it will not be complete
26   before September 27. The parties therefore jointly request to continue the hearing in the above-
27   captioned matter to October 18, 2021, at 10:30 a.m. for a status hearing, or as soon thereafter as
28   the Court is available.

     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER
               Case 3:21-cr-00314-JD Document 19
                                              20 Filed 09/13/21
                                                       09/15/21 Page 2 of 2



 1           The parties further stipulate and request that, under the Speedy Trial Act, the Court
 2   exclude the time from September 27, 2021, to October 18, 2021. Mr. Gutierrez and his counsel
 3   are reviewing discovery produced by the government. An exclusion is therefore appropriate
 4   under 18 U.S.C. § 3161(h)(7)(B)(iv), effective preparation of counsel, taking into account the
 5   exercise of due diligence. An exclusion of time from September 27, 2021, to October 18, 2021,
 6   is also appropriate under 18 U.S.C. § 3161(h)(7)(B)(iv), as the ends of justice served the
 7   granting of such continuance outweigh the best interest of the public and the defendant in a
 8   speedy trial.
 9

10           IT IS SO STIPULATED.
11

12
                       September 13, 2021                  STEPHANIE HINDS
13                     Dated                               Acting United States Attorney
                                                           Northern District of California
14
                                                                     /S
15
                                                           ALEXIS JAMES
16                                                         Assistant United States Attorney

17

18
                      September 13, 2021                   GEOFFREY HANSEN
19                    Dated                                Acting Federal Public Defender
                                                           Northern District of California
20
                                                                     /S
21                                                         SOPHIA WHITING
                                                           Assistant Federal Public Defender
22

23

24
             IT IS SO ORDERED.
25

26

27             _9/15/2021 Dated                    _____________________________________
                                                            _________
                                                   HON. JAMES ES DONATO
                                                                  DONA
28                                                 United States Di
                                                                 District
                                                                    t i t JJudge


     STIPULATION TO EXCLUDE TIME, REQUEST TO CONTINUE HEARING, AND [PROPOSED] ORDER 2
